Citation Nr: 0026484	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis (PTB), moderately advanced, inactive, 
post pneumothorax, right, with fibrosis.   


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran





INTRODUCTION

The appellant served on active duty from April 1942 to 
February 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1990 determination of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO) which denied entitlement to an 
evaluation in excess of 20 percent for PTB.

Following a hearing at the RO, an April 1995 rating decision 
effectuated the hearing officer's grant of an increased 
rating for PTB to 30 percent, effective February 18, 1992.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the veteran's appeal is continued.   

At a hearing before a member of the Board in July 2000, the 
veteran testified that he has a spinal column deformity 
secondary to service-connected disability.  Hearing 
transcript (T.) 12.  The matter of service connection for a 
back disability, which is not inextricably intertwined with 
the issue on appeal, is referred to the RO for appropriate 
action.  


REMAND

The veteran indicated during his July 2000 personal hearing 
that he received treatment for his disability at a VA medical 
facility about every 3 months.  T. 11.  VA treatment records 
are constructively included within the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Id.  The Board notes that the RO 
sought to obtain VA treatment records from March 1993 through 
February 1998.  However, treatment records from the time of 
the veteran's reopened claim in 1989 and those since February 
1998 should also be obtained.   

Effective October 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating 
disabilities of the respiratory system.  61 Fed. Reg. 46720 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).

The veteran also testified that he sought hospitalization in 
December 1999 at a private facility.  T. 11.  Those records 
may be relevant to the veteran's claim, and should be 
associated with the claims file.  Further, if it appears that 
the veteran's disability has increased since the last VA 
examination, a new examination is in order.  VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who may have treated the 
veteran for his service-connected 
pulmonary disorder.  After securing any 
necessary releases, the RO should obtain 
copies of all available medical records 
(not already of record), including a copy 
of all treatment records from the VA.

2.  If deemed necessary, the veteran 
should be afforded a VA medical 
examination by an appropriate 
specialist(s), to determine the nature 
and severity of the service-connected 
pulmonary disorder.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary testing 
should be conducted and the results 
reported in detail.  The examiner should 
be requested to render an opinion as to 
the nature and severity of all residuals 
associated with the PTB.  

3.  The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives; this is 
neither optional nor discretionary.  
Where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and a further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, the RO 
should review the claims file to ensure 
that all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should review the 
record regarding all of the 
manifestations of the service-connected 
pulmonary disability, and consider all 
pertinent rating criteria, both before 
and after October 7, 1996.  The RO should 
also consider the case of Esteban v. 
Brown, 6 Vet. App. 259 (1995) which held 
that impairment associated with the 
veteran's service-connected disability 
may be rated separately unless it 
constitutes the same disability or the 
same manifestation.  Esteban, 6 Vet. 
App. 261.  Since the veteran's 
representative raised the matter of an 
extraschedular rating in August 1998 
written arguments, the RO should also 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a pertinent supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  Only issues 
that have been perfected for appellate review should be 
certified to the Board.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examinations may result in 
the denial of the higher rating claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


		
	M. Sabulsky 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

